STEELMAN, Judge.
Plaintiff, Lillie M. Lyons, filed this action against defendants alleging that she was fired from her employment because of her race. Plaintiff sought compensatory and punitive damages. Plaintiff and defendants presented evidence at a non-jury trial before Judge Robert H. Hobgood on 30 June 2003. Judge Hobgood made findings of fact and concluded as a matter of law that defendants' decision to fire plaintiff was based upon a legitimate business concern and was not discriminatory or in violation of public policy. Judge Hobgood dismissed plaintiff's action. Plaintiff appeals Judge Hobgood's order. Plaintiff has failed to comply with the Rules of Appellate Procedure. We, therefore, dismiss plaintiff's appeal.
In the present case, plaintiff has failed to list assignments of error in the record on appeal as required by Rules 9(a)(1)(k) and 10(a) and (c)(1). N.C. R. App. P. 9(a)(1)(k), 10(a), 10(c)(1). Further, plaintiff's brief fails to refer to any assignments of error as required by Rule 28(b)(6). N.C. R. App. P. 28(b)(6). Plaintiff's brief also fails to comply with our appellate rules by: (1) failing to contain any citations of authority; (2) failing to contain a statement of the questions presented for review; (3) failing to state the procedural history; (4) failing to state the grounds for appellate review; (5) failing to include a statement of the facts; and (6) failing to use the proper type style. See N.C. R. App. P. 28(b)(2)-(6), (j)(1).
This Court has stated:
The Rules of Appellate Procedure are mandatory; failure to comply with these rules subjects an appeal to dismissal. Furthermore, these rules apply to everyone _ whether acting pro se or being represented by all of the five largest law firms in the State.
Bledsoe v. County of Wilkes, 135 N.C. App. 124, 125, 519 S.E.2d 316, 317 (1999)(citations omitted). Plaintiff's violations of the appellate rules are so numerous and are so egregious that we are compelled to dismiss her appeal. In so doing we have taken into account the fact that plaintiff appears pro se in this matter. Additionally, we have reviewed this case on its merits and conclude that plaintiff's arguments are without merit.
DISMISSED.
Judges HUDSON and THORNBURG concur.
Report per Rule 30(e).